Citation Nr: 0923840	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service connected diabetes mellitus with diabetic nephropathy 
and neuropathy of both feet prior to May 13, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
service connected diabetes mellitus with diabetic 
nephropathy, from May 13, 2004.  

3.  Entitlement to a rating in excess of 10 percent from May 
13, 2004, to May 2, 2008, for service-connected diabetic 
neuropathy, right lower extremity associated with diabetes 
mellitus.  

4.  Entitlement to a rating in excess of 10 percent from May 
13, 2004, to May 2, 2008, for service-connected diabetic 
neuropathy, left lower extremity associated with diabetes 
mellitus.

5.  Entitlement to a rating in excess of 20 percent from May 
2, 2008, for service-connected diabetic neuropathy, right 
lower extremity associated with diabetes mellitus.

6.  Entitlement to a rating in excess of 20 percent from May 
2, 2008, for service-connected diabetic neuropathy, left 
lower extremity associated with diabetes mellitus.

7.  Entitlement to a rating in excess of 30 percent for 
service connected bilateral diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2007 for further development.  

The Board notes that the Veteran filed his claims in 
September 2002.  At that time, he was service connected for 
diabetes mellitus with diabetic nephropathy and neuropathy of 
both feet, and evaluated as 40 percent disabled effective 
January 21, 1983.  He was also service connected for 
bilateral diabetic retinopathy rated at 30 percent effective 
May 5, 2000.  As such, the Veteran had a total disability 
rating of 60 percent effective May 5, 2000.  38 C.F.R. § 4.25 
(2008).

Subsequent to the Board's August 2007 remand, the RO issued a 
February 2009 rating decision in which it separated the 
ratings for neuropathy from the diabetes mellitus with 
diabetic nephropathy.  As a result of the rating decision, 
the diabetes mellitus with diabetic nephropathy has been 
rated at 20 percent effective May 13, 2004; and the Veteran 
has received a separate rating for neuropathy (with each 
lower extremity being rated at 10 percent).  The decision by 
the RO to separate these ratings did not reduce the Veteran's 
overall disability rating.  It remained at 60 percent.  

The RO then increased the ratings assigned for the Veteran's  
neuropathy.  As a result of the rating decision, each lower 
extremity's rating increased to 20 percent effective May 2, 
2008.  Consequently, the Veteran's overall disability rating 
increased to 70 percent effective May 2, 2008.     

A May 2008 VA examination report diagnosed the Veteran with 
hypertension likely contributed to long-standing diabetes.  
The Board refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  During the entire period covered by this appeal, the 
Veteran's service connected diabetes mellitus has required 
insulin, restricted diet, and regulation of activities, but 
has not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

2.  From May 13, 2004, to October 18, 2006, the Veteran's 
diabetic neuropathy, right lower extremity associated with 
diabetes mellitus, was manifested by mild incomplete 
paralysis of the sciatic nerve.  It was not manifested by 
moderate incomplete paralysis of the sciatic nerve. 

4.  From May 13, 2004, to October 18, 2006, the Veteran's 
service-connected diabetic neuropathy, left lower extremity 
associated with diabetes mellitus, was manifested by mild 
incomplete paralysis of the sciatic nerve.  It was not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

5.  From October 18, 2006, the Veteran's service-connected 
diabetic neuropathy, right lower extremity associated with 
diabetes mellitus  was manifested by moderate incomplete 
paralysis of the sciatic nerve.  It is not manifested by 
moderately severe incomplete paralysis of the sciatic nerve.

6.  From October 18, 2006, the Veteran's service-connected 
diabetic neuropathy, left lower extremity associated with 
diabetes mellitus has been manifested by moderate incomplete 
paralysis of the sciatic nerve.  It is not manifested by 
moderately severe incomplete paralysis of the sciatic nerve.

7.  The Veteran's service-connected bilateral diabetic 
retinopathy is not manifested by manifested by: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent (but no higher) for the Veteran's 
service-connected service connected diabetes mellitus have t 
been met during the entire period covered by this appeal; 
that is both before and from May 13, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7913 (2008).

2.  From May 13, 2004, to October 18, 2006, the criteria for 
entitlement to a disability evaluation in excess of 10 
percent for the Veteran's service-connected diabetic 
neuropathy, right lower extremity associated with diabetes 
mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 
(2008).

4.  From May 13, 2004, to October 18, 2006, the criteria for 
entitlement to a disability evaluation in excess of 10 
percent for the Veteran's service-connected diabetic 
neuropathy, left lower extremity associated with diabetes 
mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 
(2008).

5.  From October 18, 2006, the criteria for entitlement to a 
disability evaluation of 20 percent, but no higher, for the 
Veteran's service-connected diabetic neuropathy, right lower 
extremity associated with diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8520 (2008).

6.  From October 18, 2006, the criteria for entitlement to a 
disability evaluation of 20 percent, but no higher, for the 
Veteran's service-connected diabetic neuropathy, left lower 
extremity associated with diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8520 (2008).

7.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
bilateral diabetic retinopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 6061-6079 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  The June 2008 VCAA notice 
included notice of the provisions of Vazquez-Flores.   

The notification substantially also complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in June 2003 and May 2008, obtained 
medical opinions as to the severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file, and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected diabetes mellitus with 
diabetic nephropathy has been rated by the RO under the 
provisions of Diagnostic Code 7913.  Under this Code, a 
rating of 10 percent is warranted when the disability is 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Veteran's service-connected  neuropathy has been rated by 
the RO under the provisions of Diagnostic Code 8520.  Under 
this code, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; and a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating is assigned for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost. 

At the Veteran's September 2006 Board hearing, he testified 
that he takes two shots of insulin per day (50 units in the 
morning and 18 units in the evening).  He also stated that he 
has a restricted diet of 2300 calories per day; and he should 
also stay off his left foot because it has cysts and ulcers.  
When asked if he had had any diabetic episodes that led to 
hospitalizations at least twice in a year, he stated "Only 
once, just once." He testified that he has hypoglycemic 
reactions but can control them because he knows the symptoms 
(feeling sweaty and blurred vision).  He testified that he 
had a three hour surgery on his right eye as well as laser 
surgery on his left eye.  He stated that the neuropathy has 
caused a sore that will not heal (it has been there since 
1997).  He argued that he has been receiving a 40 percent 
rating for diabetes when he was taking one shot of insulin 
per day; and that now that he is taking two shots of insulin 
per day, he should be getting a higher rating.  

The Veteran underwent a VA examination in June 2003.  The 
Veteran reported using 70/30 insulin 48 units subcutaneous 
every morning and 12 units subcutaneous every evening.  He 
denied any history of hospitalizations for diabetes.  He 
denied any history of ketoacidocis.  He reported an episode 
of hypoglycemia in which he lost consciousness two years 
prior.  He denied any residual side effects.  He reported 
being on a 2300 calorie diet; but has gained 20 pounds in the 
past 12 months.  He also reported a history of retinal 
bleeding in both eyes.  He had surgery on his right eye in 
2001.  He has also had laser treatments three times in the 
past for his left eye (the most recent one occurring in 
October 2002).  He denied any symptoms of high blood 
pressure, such as dizziness, headaches, blurred vision, chest 
pain, or shortness of breath.  He denied any history of 
vascular disease.  He complained of numbness in the toes of 
his left foot for the past two years.  He reported that the 
numbness is constant and limited to the toes of the left 
foot.  He denied any other neurological symptoms.  He also 
reported a callus on his left foot since 1996 that is painful 
when he walks.  He denied any other symptoms of diabetes.  He 
reported seeing his diabetic care provider every six months 
for management of the disease.  He denied any restriction of 
activity.  

Upon examination, the Veteran's posture was normal; gait was 
erect; and he was not using any assistive devices.  There 
were no ulcerations, scars, or other abnormalities.  He did 
have a 3.5 cm x 1 cm callus on the lateral aspect of the 
right foot.  There was no ulceration of the callus; and there 
was no edema, erythema, heat or tenderness to the soft 
tissues surrounding the callus.  He had 2+ peripheral pulses 
in both upper extremities.  There was no muscle wasting, 
atrophy, or fasciculations noted.  Muscle strength was 5/5 in 
all extremities.  No edema, erythema, or cyanosis was noted 
in the extremities.  Feet revealed the skin to be intact with 
the exception of the callus.  There were no other abnormal 
lesions noted in the skin.  The Veteran had 2+ dorsalis pedis 
and posterior tibialis pulses bilaterally.  He had absent 
sensation to monofilament testing on all toes of both feet.  
Monofilament testing was normal for sensation in all other 
aspects of both feet.  Neurological examination revealed that 
cranial nerves II through XII were intact.  Deep tendon 
reflexes were 2+ in all extremities.  Sensation was intact to 
soft touch of all dermatomes in both the upper and lower 
extremities.  

The examiner diagnosed the Veteran with diabetes mellitus 
with accompanying early diabetic neuropathy of both feet.  
There was no evidence of nephropathy on examination; but per 
an addendum, urinalysis showed signs of early nephropathy 
with no impairment in renal function.  

The Veteran underwent an outpatient examination on May 13, 
2004.  He complained of a one week history of swelling feet 
and an ulcer on the left great toe.  He denied fever or any 
other symptom.  Upon examination, the Veteran weighed 195 
pounds.  He had trace edema to the legs and no calf 
tenderness.  He had an ulcerated area on the plantar and 
superior aspect of the left great toe.  Pedal pulses were not 
palpable.  Sensations with the monofilament were intact.  The 
examiner noted that the Veteran was taking 48 units of 
insulin in the morning and 12 units at night.  His dose of 
Lisinopril was increased to 20 mg. from 10 mg. since his 
blood pressure was on the high side.  He was advised to be on 
a low salt, low fat, low cholesterol, low calorie, weight 
reduction diet.  He was also encouraged to walk daily for 30 
minutes.  

A podiatry examination performed the same day revealed that 
the Veteran bumped his left great toe.  Physical examination 
revealed skin slough of the distal aspect of it.  Pedal 
pulses and dorsalis pedis pulses were weak bilaterally.  
Posterior tibial pulses could not be palpated.  The left foot 
was somewhat swollen.  The ulcer appeared clean.  He was 
diagnosed with diabetes with peripheral vascular disease and 
ulcer of the distal aspect of the left great toe.                                                                                                                                                                           

A VA outpatient treatment report, dated October 18, 2006, 
reflects that the Veteran had significant neuropathy with 
significant loss of protective sensation in both feet.  There 
was a well healed, left great toe distal pulp ulceration that 
was completely healed.  There was mild hyperkeratosis.  

The Veteran underwent another VA examination in May 2008.  
The claims file was available to the examiner in conjunction 
with the examination.  The Veteran denied any 
hospitalizations solely due to his diabetes.  He denied 
ketoacidosis and hypoglycemic reactions; but reported that he 
was taken by ambulance to the hospital on 1+ occasion for 
hypoglycemia.  He was treated and released.  He continued to 
see his doctor every six months and continued to be 
restricted to a 2300 calorie diet.  He reported that his 
weight is grossly stable.  In terms of daily activities, he 
cannot play ball, exercise, or get around the way he once 
did.  He complained of decreased energy.  He claimed that he 
was let go from his job in 2001 because his employer thought 
he was a liability due to his diabetes.  

Upon examination the Veteran weighed 192 pounds.  He had 
slightly palpable pulses and dorsalis pedis and posterior 
tibialis, coolness to the touch in the toes of both feet 
significant for microvascular disease, not macrovascular 
disease.  He had a small healing ulcer on the left great toe 
and in the left lateral underneath the great toe.  Though the 
ulcer was healing, the Veteran had no feeling to monofilament 
testing at this area.  Monofilament testing through the 
remainder of the feet bilaterally showed diminished sensation 
present in both feet and plantar surfaces to a level just 
about the ankle.  This was symmetrical and bilateral.  He had 
a similar sensation in both hands.  Monofilament testing 
performed was dull to the touch in both hands on the palmar 
and dorsal surface of both hands to a level just above the 
wrist.  Sensorium was considered to be totally normal in the 
upper arm when tested in the same fashion.  Pulses in the 
hands were normal.  Cranial nerves II through XII were 
grossly intact.  Motor, sensory, and cerebellar exams were 
grossly intact.  Both feet had cool toes consistent with 
microvascular disease.

Prior to May 13, 2004
As noted above, prior to May 13, 2004, the Veteran was rated 
at 40 percent for service connected diabetes mellitus with 
diabetic nephropathy and neuropathy of both feet prior, 
pursuant to Diagnostic Code 7913.  

In order to warrant a rating in excess of 40 percent, the 
Veteran's disability would have had to required insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  At the Veteran's June 
2003 examination, he specifically denied any history of 
ketoacidosis, hospitalizations for diabetes, and any 
regulation of activities.  He reported a single episode of 
hypoglycemia that occurred two years prior to the 
examination.  He apparently lost consciousness but there were 
no residuals.  The Veteran was diagnosed with early diabetic 
neuropathy of both feet.  While there was no evidence of 
nephropathy on examination; urinalysis showed signs of early 
nephropathy with no impairment in renal function.  In the 
absence of regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, the preponderance of the evidence is 
against a finding that a rating in excess of 40 percent is 
warranted.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 40 percent for service 
connected diabetes mellitus with diabetic nephropathy and 
neuropathy of both feet prior must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
Effective May 13, 2004 - Diabetes Mellitus
The RO rated the Veteran's diabetes mellitus at 20 percent 
effective May 13, 2004.  It justified the reduction from 40 
percent by noting the fact that it granted separate ratings 
for the Veteran's neuropathy; and that by separating the 
Veteran's diabetes mellitus rating from his neuropathy 
rating, the total rating increased.  As such, it did not 
constitute a reduction in rating.  However, in doing so, the 
RO implies that the Veteran's diabetes mellitus (by itself) 
was only rated at 20 percent (and that the diabetic 
nephropathy and neuropathy of both feet resulted in the 
disability being rated at 40 percent).  The Board notes that 
this is not the case.  The Veteran's diabetes mellitus has 
been rated at 40 percent effective January 21, 1983.  The RO 
originally rated the disability at 20 percent in an April 
1983 rating decision.  However, it increased the rating to 40 
percent by way of a November 1983 rating decision.  The bases 
for the increase were high glucose test results and glucose 
in poor control.  The Board notes that the Veteran was rated 
at 40 percent for diabetes long before  neuropathy became 
manifest or was a factor in his disability rating.  Even 
without the neuropathy, the Veteran's diabetes has required 
insulin, restricted diet, and regulation of activities.  As 
such, the Veteran should continue to be rated at 40 percent 
for diabetes mellitus under Code 7913.  

In other words, the Board finds that the service-connected 
diabetes should be rated as 40 percent disabling both prior 
to and from May 13, 2004. 

Neuropathy
From May 13, 2004, the RO assigned a 10 percent rating for 
the neuropathy of the Veteran's right and left lower 
extremities.  In order to warrant a rating in excess of 10 
percent, the neuropathy must be manifested by moderate 
incomplete paralysis.  At his May 2004 outpatient 
examination, a sensory examination with monofilament revealed 
sensation to be intact.  There was no finding of moderate 
incomplete paralysis.  It appears that no higher that a 10 
percent rating was warranted at that time. 

However, the Board notes that an October 18, 2006, outpatient 
treatment note appears to reflect an increase in disability 
associated with the neuropathy.  The finding of significant 
loss of protective sensation in both feet arguably 
approximates the disability picture contemplated by a finding 
of moderate incomplete paralysis.  As such, the Board finds 
that a rating of 20 percent is warranted for neuropathy of 
the right and left lower extremities for the period from 
October 18, 2006.  

In order to warrant a rating in excess of 20 percent, the 
Veteran's neuropathy must be manifested by moderately severe 
incomplete paralysis.  The Board finds that the neuropathy is 
not severe enough to warrant a rating in excess of 20 
percent.

The Veteran's May 2008 examination revealed slightly palpable 
pulses and dorsalis pedis and posterior tibialis, coolness to 
the touch in the toes of both feet significant for 
microvascular disease, not macrovascular disease.  He also 
had a small healing ulcer on the left great toe and in the 
left lateral underneath the great toe, and no feeling to 
monofilament testing at this area.  Monofilament testing 
through the remainder of the feet bilaterally showed 
diminished sensation present in both feet and plantar 
surfaces to a level just about the ankle.  This was 
symmetrical and bilateral.  The Board views the May 2008 
examination findings as consistent with a 20 percent rating 
(in each lower extremity) for moderate incomplete paralysis.  
However, the preponderance of the pertinent evidence is 
against a finding of severe incomplete paralysis so as to 
warrant assignment of ratings in excess of 20 percent for 
either lower extremity at any time during the period 
contemplated by this appeal.  

Retinopathy
The Veteran's service-connected bilateral diabetic 
retinopathy has been rated by the RO under the provisions of 
Diagnostic Codes 6061-6079.  

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076.

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078.

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076.

A 70 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/200; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/200; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/200; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/200; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/200.  38 
C.F.R. § 4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075.

An 80 percent evaluation will be assigned where: (1) 
corrected visual acuity of one eye is to 15/200 and the other 
eye is to 15/200; (2) corrected visual acuity of one eye is 
to 10/200 and the other eye is to 15/200; (3) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
15/200; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 15/200.  38 C.F.R. § 
4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075.

A 90 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 10/200 and the other eye is to 
10/200; (2) corrected visual acuity of one eye is to 5/200 
and the other eye is to 10/200; or (3) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes, 6064, 
6068, 6072, 6075.

A 100 percent evaluation will be assigned where: (1) there is 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 5/200; or (2) blindness or anatomical 
loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes, 
6061-6063.

The Veteran underwent a VA examination in June 2003.  He wore 
mild myopic astigmatic correct for distance.  He had retinal 
laser treatment in both eyes for bleeding and blood vessels.  
He had a nonresolving hemorrhage in the right eye that 
required a vitrectomy in 2001.  He had lasers done in both 
eyes, most recently in 2001 for the right eye and October 
2002 for the left eye.  Upon examination, the Veteran's 
corrected visual acuity was 20/50 in the right eye and 20/40 
in the left eye.  Refraction was mild increase in myopia and 
astigmatism in both eyes yielded 20/30 vision in the right 
eye and 20/25 vision in the left eye.  External examination 
was normal.  An addition of +1.50 helped him to get to J2 on 
the near reading chart.  Pupils were round and reactive with 
no afferent pupillary defect, and extraocular motions were 
full.   

The Veteran underwent another comprehensive eye examination 
in October 2006.  Visual acuity with prescription was 20/50 - 
2 in the right eye, and 20/20 - 2 in the left eye.  

An April 2007 outpatient examination revealed the Veteran's 
visual acuity with prescription to be 20/40+1 in the right 
eye, and 20/20-1 in the left eye.  The Veteran was diagnosed 
with retinal scarring, both eyes secondary to laser treatment 
for proliferative diabetic retinopathy with no signs of 
proliferative retinopathy at this time.  He was also 
diagnosed with reduced vision, right eye likely secondary to 
ischemia and mild epiretinal membrane.  

The Board notes that in order to warrant a rating in excess 
of 30 percent, the Veteran's visual acuity would have to be 
manifested by: (1) corrected visual acuity of one eye is to 
20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  
Neither the June 2003 examination, the October 2006 
examination, nor the April 2007 examination reflects impaired 
vision to this degree.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

A 40 percent rating (but no higher) is warranted for diabetes 
mellitus both prior to and from May 13, 2004.  A 20 percent 
rating (but no higher) is warranted for service-connected 
diabetic neuropathy, right lower extremity associated with 
diabetes mellitus, from October 18, 2006.  A 20 percent 
rating (but no higher) is warranted for service-connected 
diabetic neuropathy, left lower extremity associated with 
diabetes mellitus, from October 18, 2006.  To this extent, 
the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits. 

A rating in excess of 10 percent is not warranted for 
service-connected diabetic neuropathy, right lower extremity 
associated with diabetes mellitus prior to October 18, 2006.  
A rating in excess of 10 percent is not warranted for 
service-connected diabetic neuropathy, left lower extremity 
associated with diabetes mellitus prior to October 18, 2006.  
A rating in excess of 30 percent for bilateral diabetic 
retinopathy is not warranted.  To this extent, the appeal is 
denied.   




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


